Exhibit 10.4

EXECUTION VERSION

INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

THIS INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT (this “Agreement”) is made as
of October 1, 2018 (the “Effective Date”) by and between Fortive Corporation, a
Delaware corporation (“Fortive”), Altra Industrial Motion Corp, a Delaware
corporation (“Altra”), on behalf of itself and its Subsidiaries, including
Stevens Holding Company, Inc., a Delaware corporation (“Newco”) and the Direct
Sales Purchasers (as defined below). Altra and Fortive are collectively referred
to herein as the “Parties” and each individually referred to herein as a
“Party.” Capitalized terms used herein without being defined in this Agreement
shall have the respective meanings given such terms in the Separation and
Distribution Agreement, dated as of March 7, 2018 (as amended, modified or
supplemented from time to time in accordance with its terms, the “Distribution
Agreement”), by and between Fortive, Newco and Altra.

WHEREAS, Fortive, Newco, Altra and McHale Acquisition Corp., a wholly owned
subsidiary of Altra, have entered into the Merger Agreement, dated as of
March 7, 2018 (as amended, modified or supplemented from time to time in
accordance with its terms, the “Merger Agreement”);

WHEREAS, Fortive or its Subsidiaries own certain Patents, Copyrights and Trade
Secrets which may be used in the A&S Business as of the Effective Date;

WHEREAS, Altra desires to obtain a license from Fortive to use such Intellectual
Property Rights on the terms set forth herein;

WHEREAS, Altra or its Subsidiaries own certain Patents, Copyrights and Trade
Secrets which may be used in the businesses or assets of Fortive or its
Subsidiaries (other than the A&S Business) as of the Effective Date (the
“Fortive Business”); and

WHEREAS, Fortive desires to obtain a license from Ainge to use such Intellectual
Property Rights on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 

1.

DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

 

  a.

“Altra Group” means the direct and indirect, wholly-owned Subsidiaries of Altra
(but only as long as such entities remain direct or indirect, wholly-owned
Subsidiaries of Altra).

 

  b.

“A&S Licensed Copyrights and Trade Secrets” means those Copyrights (excluding
any Trademarks) and Trade Secrets (i) owned or Licensable by Newco or its
Subsidiaries as of the Effective Date, (ii) owned or Licensable by the Direct

 

1



--------------------------------------------------------------------------------

  Sales Entities as of the Effective Date or (iii) included in the Direct Sales
Assets as of the Effective Date, in each case, only if and to the extent used in
the Fortive Business as of the Effective Date.

 

  c.

“A&S Licensed IP” means the A&S Licensed Copyrights and Trade Secrets and the
A&S Licensed Patents.

 

  d.

“A&S Licensed Patents” means (i) those Patents owned or Licensable by Newco or
its Subsidiaries as of the Effective Date, (ii) those Patents owned or
Licensable by the Direct Sales Entities as of the Effective Date or (iii) those
Patents included in the Direct Sales Assets as of the Effective Date and
(iv) those Patents filed by Altra or its Subsidiaries (including Newco, its
Subsidiaries and the Direct Sales Entities) during the one (1)-year period
following the Effective Date to the extent covering patentable subject matter
(x) owned by Newco or its Subsidiaries as of the Effective Date, (y) owned by
the Direct Sales Entities as of the Effective Date or (z) included in the Direct
Sales Assets as of the Effective Date, in each case (i)-(iv), only if and to the
extent that, absent a license, the conduct of the Fortive Business as of the
Effective Date would infringe issued patents included in, or any patents that
may issue on any patent applications included in, any of the foregoing.

 

  e.

“Direct Sales Assets” has the meaning ascribed to such term in the Merger
Agreement.

 

  f.

“Direct Sales Entities” has the meaning ascribed to such term in the Merger
Agreement.

 

  g.

“Direct Sales Purchasers” has the meaning ascribed to such term in the Merger
Agreement.

 

  h.

“Distribution Date” means the date defined as such in the Separation and
Distribution Agreement.

 

  i.

“Excluded IP” means those Patents, Copyrights or Trade Secrets (i) comprising
A&S Assets, Direct Sales Assets or assets of the Direct Sales Entities,
(ii) which are contemplated to be transferred or otherwise provided pursuant to
Section 1.3 of the Separation and Distribution Agreement, or licensed or
otherwise provided under the Transition Services Agreement, or (iii) which are
listed or described on Exhibit A hereto.

 

  j.

“Fortive Licensed Copyrights and Trade Secrets” means those Copyrights
(excluding any Trademarks) and Trade Secrets owned or Licensable by Fortive or
its Subsidiaries (other than Newco and its Subsidiaries) as of the Effective
Date, only if and to the extent used in or held for use in the A&S Business as
of the Effective Date (including the Copyrights and Trade Secrets in the
Technology that is embodied in the Newco Products) or embodied by the Technology
otherwise delivered to Newco or its Subsidiaries or the Direct Sales Purchasers
as of the Closing or pursuant to Section 1.3 of the Separation and Distribution
Agreement; provided, however, that Fortive Licensed Copyrights and Trade Secrets
shall not include any Excluded IP.

 

2



--------------------------------------------------------------------------------

  k.

“Fortive Licensed IP” means the Fortive Licensed Copyrights and Trade Secrets
and the Fortive Licensed Patents.

 

  l.

“Fortive Licensed Patents” means (i) those Patents owned or Licensable by
Fortive or its Subsidiaries (other than Newco and its Subsidiaries) as of the
Effective Date, and (ii) those Patents filed by Fortive or its Subsidiaries
(other than Newco and its Subsidiaries or the Direct Sales Purchasers) during
the one (1)-year period following the Effective Date to the extent covering
patentable subject matter owned by Fortive or its Subsidiaries (other than Newco
and its Subsidiaries or the Direct Sales Purchasers) as of the Effective Date
and not otherwise transferred to Newco or its Subsidiaries or the Direct Sales
Purchasers, in each case (i) and (ii), only if and to the extent that, absent a
license, the conduct of the A&S Business as of the Effective Date would infringe
issued patents included in, or any patents that may issue on any patent
applications included in, any of the foregoing; provided, however, that Fortive
Licensed Patents shall not include any Excluded IP.

 

  m.

“Licensable” means, with respect to any Intellectual Property Right, the right
to grant sublicenses to a party within the scope of the licenses set forth in
Section 2, without the requirement to obtain consent from any third party;
provided, however, that the sublicensor shall not be required to make payments
to any third party for any fees, royalties or other costs in connection with
such sublicense and the sublicensee shall have the right, but not the obligation
to make any such payment.

 

  n.

“Licensed IP” means the Fortive Licensed IP and A&S Licensed IP, collectively.

 

2.

LICENSE GRANT

(a) Subject to the fulfillment of the terms and conditions of this Agreement,
Fortive (on behalf of itself and its Subsidiaries) hereby grants to Altra a
worldwide, non-exclusive, royalty-free, sublicensable (for the benefit of Newco
or the Direct Sales Purchasers or incidental to or implied by the exercise of
such license (including to subcontractors, distributors and end users), but
except as expressly permitted under this Agreement, not for the independent use
of third parties), perpetual, and irrevocable license, under the Fortive
Licensed IP to (i) use any Trade Secrets included therein (subject to Section 4
(Confidentiality)), (ii) use, modify, reproduce, display, perform, distribute
and create derivative works from any Copyrights included therein and (iii) use,
make, manufacture, have made, import, sell and offer for sale any products or
services that are covered by, embody or would otherwise infringe any Fortive
Licensed Patents, and in the case of (i) – (iii), only with respect to those
products, services, processes and activities of the A&S Business as of the
Effective Date and any products, services, processes or activities that are
equivalent or substantially similar to or improvements of such products,
services, processes or activities. Altra shall ensure that each of its
sublicensees complies with all applicable terms and conditions hereof and shall
be directly liable hereunder in the event of any breach or non-compliance by any
such sublicensees.

(b) Subject to the fulfillment of the terms and conditions of this Agreement,
Altra (on behalf of itself and its Subsidiaries, including Newco and the Direct
Sales Purchasers) hereby grants to Fortive a worldwide, non-exclusive,
royalty-free, sublicensable (for the benefit of the

 

3



--------------------------------------------------------------------------------

Fortive Group or incidental to or implied by the exercise of such license
(including to subcontractors, distributors and end users), but except as
expressly permitted under this Agreement, not for the independent use of third
parties), perpetual, and irrevocable license, under the A&S Licensed IP to
(i) use any Trade Secrets included therein (subject to Section 4
(Confidentiality)), (ii) use, modify, reproduce, display, perform, distribute
and create derivative works from any Copyrights included therein and (iii) use,
make, manufacture, have made, import, sell and offer for sale any products or
services that are covered by, embody or would otherwise infringe any A&S
Licensed Patents, and in the case of (i) – (iii), only with respect to those
products, processes and activities of the Fortive Business as of the Effective
Date and any products, services, processes or activities that are equivalent or
substantially similar to or improvements of such products, services, processes
or activities. Fortive shall ensure that each of its sublicensees complies with
all applicable terms and conditions hereof and shall be directly liable
hereunder in the event of any breach or non-compliance by any such sublicensees.

 

3.

INTELLECTUAL PROPERTY RIGHTS

a. Subject to the license granted in Section 2(a), Fortive shall retain the
entire right, title and interest in and to the Fortive Licensed IP including all
intellectual property rights therein. For the avoidance of doubt, Fortive shall
have the sole right to defend and enforce any and all intellectual property
rights covering the Fortive Licensed IP.

b. Subject to the license granted in Section 2(b), Altra shall retain the entire
right, title and interest in and to the A&S Licensed IP including all
intellectual property rights therein. For the avoidance of doubt, Altra shall
have the sole right to defend and enforce any and all intellectual property
rights covering the A&S Licensed IP.

c. Subject to the ownership rights of Fox in the underlying Fortive Licensed IP,
Fortive, on behalf of itself and its Subsidiaries, acknowledges and agrees that
ownership of any of the new original elements of modifications to or derivative
works created by or on behalf of Altra or its Subsidiaries from the Fortive
Licensed IP shall reside with Altra. Subject to the ownership rights of Ainge in
the underlying A&S Licensed IP, Altra, on behalf of itself and its Subsidiaries,
acknowledges and agrees that ownership of any of the new original elements of
modifications to or derivative works created by or on behalf of Fortive or its
Subsidiaries from the A&S Licensed IP shall reside with Fortive. Neither Party
shall have any obligation to make any such derivative work or modification
available to the other Party, subject to each Party’s ownership rights in the
underlying work.

d. All rights not expressly granted by a Party hereunder are reserved by such
Party. Each party acknowledges that the licenses granted in Section 2(a) and
Section 2(b) do not include any Intellectual Property Rights created, invented,
developed or acquired by either Party after the Effective Date except as
expressly permitted under Section 1(d) and Section 1(l).

 

4.

CONFIDENTIALITY

a. Certain non-public information and Intellectual Property Rights
(collectively, the “Confidential License Information”) may be, or may have been
prior to the date hereof, provided by a Party (or its Subsidiaries or
Representatives) (the “Disclosing Party”) to the other Party (or its
Subsidiaries or Representatives) (the “Receiving Party”). The Receiving Party
agrees that (i) it will keep such Confidential License Information confidential,
using at least the same degree of care used to protect its own confidential or
proprietary information, but not less than reasonable

 

4



--------------------------------------------------------------------------------

care, to prevent the disclosure or accessibility to others of the Disclosing
Party’s Confidential License Information and (ii) it will use the Disclosing
Party’s Confidential License Information only for purposes expressly permitted
under this Agreement. Each of the Parties will instruct its Subsidiaries and
Representatives having access to such Confidential License Information of such
obligation of confidentiality.

b. The requirements of Section 4(a) shall not apply to any and all information
that the Receiving Party can show: (a) was already known to the Receiving Party
at the time of disclosure and is not subject to a confidentiality obligation,
except in the case of any Trade Secret received by the Receiving Party prior to
the date hereof which shall still be subject to the requirements of
Section 4(a); (b) is independently developed by the Receiving Party without
breach of this Agreement; (c) is already in the public domain at the time of
disclosure, or thereafter becomes publicly known other than as the result of a
breach by the Receiving Party of its obligations under this Agreement; (d) is
received from a third party without breach of this Agreement or a
confidentiality obligation to the Disclosing Party known to the Receiving Party;
or (4) is required by any Law or Governmental Authority to be disclosed, after
prior notice has been given to the relevant Party to the extent such notice is
permitted by applicable Law.

c. If, at any time, the Receiving Party determines that any of its
Representatives has disclosed, or sought to disclose, Confidential License
Information of the Disclosing Party in violation of this Agreement, or that the
Receiving Party or any of its Representatives has engaged in activities that may
lead to the unauthorized use or disclosure of any Confidential License
Information of the Disclosing Party, the Receiving Party shall immediately take
action to prevent any further unauthorized use or disclosure, including where
appropriate, terminating the applicable personnel’s access to such Confidential
License Information and immediately notifying the Disclosing Party. The
Receiving Party will cooperate with the Disclosing Party in investigating any
apparent unauthorized disclosure or use of the Confidential License Information
of the Disclosing Party.

 

5.

TERM

a. The term of this Agreement shall commence on the Effective Date and continue
until the last to lose protection of the A&S Licensed IP and the Fox Licensed
IP.

 

6.

DISCLAIMER

EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY (ON BEHALF OF ITSELF AND ITS
AFFILIATES) ACKNOWLEDGES AND AGREES THAT THE LICENSED IP IS PROVIDED “AS IS,”
EACH PARTY ASSUMES ALL RISKS AND LIABILITIES ARISING FROM OR RELATING TO ITS USE
OF, AND RELIANCE UPON, THE LICENSED IP, AND THAT NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES IN RESPECT OF THE LICENSED IP OF ANY KIND, NATURE
OR DESCRIPTION, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT, AND FORTIVE AND ALTRA
HEREBY EXPRESSLY DISCLAIM THE SAME.

 

5



--------------------------------------------------------------------------------

7.

GENERAL PROVISIONS

a. Certain Provisions Incorporated by Reference. The provisions of Sections 8.1,
9.3, 9.7, 9.13, 9.14 and 9.15 of the Distribution Agreement are hereby
incorporated by reference mutatis mutandis.

b. Press Releases and Announcements. Neither Party shall issue (and each Party
shall cause its Affiliates not to issue) any press release or other public
disclosure relating to the subject matter of this Agreement without the prior
written approval of the other Party.

c. Notices. The provisions of Section 9.6 of the Distribution Agreement are
hereby incorporated by reference mutatis mutandis, except that the notices and
communications delivered to Altra hereunder shall be delivered as set forth
below.

 

If to Fortive:

 

Fortive Corporation
6920 Seaway Blvd
Everett, WA 98203
Attn: Peter C. Underwood, Senior Vice

President, General Counsel & Secretary
Email: peter.underwood@fortive.com
Facsimile: (425) 446-5007

  

With required copies to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Thomas W. Greenberg

Email: thomas.greenberg@skadden.com

Facsimile: (212) 735-2000

If to Altra:

 

c/o Altra Industrial Motion Corp.
300 Granite Street
Suite 201
Braintree, MA 02184
Attn: Glenn E. Deegan, Vice President,

Legal and Human Resources,
General Counsel and Secretary
Email: glenn.deegan@altramotion.com
Facsimile: (617) 671-0534

  

With required copies to:

 

Cravath, Swaine & Moore LLP

825 8th Avenue

New York, New York 10019

Facsimile: (212) 474-3700

Attn: Thomas E. Dunn

E-mail: tdunn@cravath.com

d. Incorporation of Other Documents. The other documents referred to herein and
all documents and instruments contemplated hereby and thereby are incorporated
herein by reference and made a part hereof but only with respect to the specific
portions thereof referenced herein.

e. Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties.

f. Assignment. This Agreement shall be binding upon, and shall be enforceable by
and inure solely to the benefit of, the Parties hereto and their respective
successors and assigns; provided, however, that neither this Agreement nor
either Party’s rights or obligations hereunder may be assigned, transferred or
delegated by such Party without the prior written consent of the

 

6



--------------------------------------------------------------------------------

other Party, and any attempted assignment or delegation of this Agreement or any
of such rights or obligations by any Party without the prior written consent of
the other Parties shall be void and of no effect. For purposes of the preceding
sentence, and without limiting its generality, any merger, consolidation, or
reorganization involving a Party (regardless of whether such Party is a
surviving or disappearing entity) shall be deemed to be a transfer of rights
under this Agreement for which the other Party’s prior written consent is
required.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

  Name: Rajesh Yadava   Title: Vice President, Treasurer ALTRA INDUSTRIAL MOTION
CORP. By:  

/s/ Carl R. Christenson

  Name: Carl R. Christenson   Title: Chief Executive Officer